In re: State of Louisiana applying for writs of certiorari, prohibition and mandamus.
Application denied — -Although it is procedurally improper to require the State to disclose whether it has secured a confession (oral or written) on a motion for a bill of particulars, as the function of particulars is to inform the accused in greater detail of the nature and cause of the charge against him, the State has not been harmed by the ruling herein since, under Art. 768 C.Cr.P., it could not introduce evidence of an oral confession without advising defendant in writing of its intention to do so prior to the opening statement.
SUMMERS, J., agrees with the result only.